t c memo united_states tax_court knutsen-rowell inc et al petitioners v commissioner of internal revenue respondent docket nos filed date cruz saavedra for petitioners carolyn a schenck and scott b burkholder for respondent memorandum findings_of_fact and opinion goeke judge these three cases are consolidated for purposes of trial briefing and opinion one case involves the federal_income_tax of john d and kathleen k rowell 1cases of the following petitioners are consolidated herewith john d rowell professional law corporation docket no and john d kathleen k rowell docket no respectively mr rowell and mrs rowell collectively the rowells for through another case involves the federal_income_tax of mr rowell’s wholly owned c_corporation john d rowell professional law corp plc for through the third case involves the federal_income_tax of mrs rowell’s wholly owned c_corporation knutsen-rowell inc knutsen for and respondent determined the following deficiencies additions to tax and penalties knutsen docket no addition_to_tax accuracy-related_penalty year deficiency sec_6651 sec dollar_figure big_number dollar_figure dollar_figure -0- big_number 1respondent asserts in the answer that knutsen is liable for the fraud_penalty under sec_6663 for and and if not for the accuracy-related_penalty under sec_6662 plc docket no addition_to_tax fraud_penalty year deficiency sec_6651 sec dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number 2unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded the term years in issue refers collectively to through the term subject corporations refers collectively to plc and knutsen 1respondent determined alternatively that plc is liable for the penalty for negligence under sec_6662 to the extent it is not liable for the fraud_penalty the rowells docket no addition_to_tax fraud_penalty year deficiency sec_6651 sec dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -0- big_number 1respondent determined that the fraud_penalty applied only to mr rowell respondent determined alternatively that the rowells are liable for the addition_to_tax for negligence under sec_6662 to the extent mr rowell is not liable for the fraud_penalty respondent in the answer asserts that the fraud_penalty for each year also applies to mrs rowell respondent asserts in an amendment to answer in docket no that the rowells are liable for increased deficiencies additions to tax and penalties in the following amounts addition_to_tax fraud_penalty year deficiency sec_6651 sec dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number -0- big_number 1respondent asserts alternatively in the amendment to answer that the rowells are liable for the penalty 3the rowells filed amended california income_tax returns for and amended california returns reporting income in amounts greater than the amounts reported for federal_income_tax purposes the increased deficiencies and related amounts result mainly from respondent’s assertions that the rowells’ income for and includes the additional_amounts of income reported on the amended california returns the increased deficiency and related amount for also results from respondent’s assertion that the rowells failed to include in their income as a constructive_dividend a dollar_figure transfer that plc made on mr rowell’s behalf for negligence under sec_6662 to the extent they are not liable for the fraud_penalty petitioners concede they are liable for the accuracy-related_penalties under sec_6662 because they state they were negligent to the extent they are not liable for the fraud penalties under sec_6663 and for the failure_to_file additions to tax under sec_6651 we are left to decide the following issues whether knutsen overreported its income for and we hold it did not whether plc underreported its income for and we hold it did to the extent stated herein whether the rowells underreported their income for and we hold they did to the extent stated herein whether knutsen is entitled to deductions of certain expenses and to costs of goods sold reported on it sec_2001 and sec_2002 federal_income_tax returns we hold it is to the extent stated herein and whether any of petitioners is liable for a fraud_penalty under sec_6663 we hold that none of petitioners is liable for a fraud_penalty i preface findings_of_fact the parties submitted to the court stipulated facts and related exhibits we find those stipulated facts accordingly and incorporate those facts and exhibits herein the rowells husband and wife filed joint federal_income_tax returns for through they resided in california when their petition was filed knutsen’s mailing address and plc’s principal_place_of_business were in california when their petitions were filed ii the rowells mr rowell is a trial attorney who has practiced law in california for over years his practice areas are personal injury and products liability he has received various awards and certificates of appreciation from several professional organizations he practiced law during the years in issue through plc his wholly owned corporation mrs rowell is a television and screen writer during the years in issue she worked as a screenwriter and as a buyer and seller of vintage dolls and similar collectible items collectively vintage dolls she worked through knutsen her wholly owned corporation each of the rowells is well educated and devotes long hours to his or her profession neither of the rowells is proficient on the subject of tax law or on the requirements thereof iii mr rowell’s law practice a plc mr rowell graduated from law school in and he began practicing law at a law firm specializing in products liability he formed plc on date in plc joined the law firm of cheong denove rowell antablin bennett cheong firm the cheong firm’s practice included products liability during the years in issue plc was a partner in the cheong firm and mr rowell was plc’s sole shareholder while mr rowell through plc worked for the cheong firm he also through plc worked on some cases for plc alone for the cheong firm issued plc a schedule_k-1 partner’s share of income credits deductions etc reporting that plc realized dollar_figure of taxable_income for with respect to its partnership_interest in the cheong firm plc reported on its federal_income_tax return that it realized dollar_figure of taxable_income as to that interest b advanced client costs when mr rowell through the firm for which he worked retained a client the retainer agreement stated that the firm would pay certain litigation costs eg costs of depositions transcripts and filing fees for the client and that the firm would recover its payment of those costs advanced client costs from any proceeds received at the end of the client’s case mr rowell through his firm represented plaintiffs in lawsuits that involved significant amounts of advanced client costs plc did not always recover the full amount of advanced client costs paid on behalf of a client plc recorded its payment of a client’s advanced client costs as a loan to that client iv knutsen a background mrs rowell organized knutsen on date mrs rowell was knutsen’s only employee initially knutsen’s sole business was the leasing of mrs rowell’s writing services b knutsen’s doll business in mrs rowell’s earning capacity as a writer began to decline and mrs rowell decided to expand knutsen’s business to include the purchase and sale of vintage dolls during and knutsen bought and sold vintage dolls through an ebay store knutsen initially bought and sold collectible barbie dolls but later expanded into other collectible items during and knutsen generally maintained a daily inventory of to big_number vintage dolls knutsen attempted to sell each of its vintage dolls above cost but was not always able to do so c and expenses during and knutsen paid its business_expenses including inventory purchases primarily by check or credit card during those respective years knutsen paid dollar_figure and dollar_figure for vintage dolls it purchased for resale knutsen also paid the following expenses listing fees dollar_figure dollar_figure outside services big_number big_number rent big_number big_number research big_number big_number shared residuals big_number dues -0- big_number postage supplie sec_301 telephone bank service fee sec_57 utilitie sec_73 computer maintenance -0- accounting -0- taxes big_number -0- total big_number big_number the listing fees expense related to knutsen’s doll business and the research dues and shared residuals expenses related to knutsen’s screenwriting business all of the remaining expenses related to both businesses d and income during and knutsen deposited into its operating accounts the following amounts related to its doll and screenwriting businesses year doll business screenwriting business total dollar_figure dollar_figure dollar_figure big_number big_number big_number v petitioners’ financial records the rowells maintained petitioners’ financial records using quicken a computerized accounting system each of the rowells sometimes with the help of others entered petitioners’ financial information into quicken’s database this information related to checks expenses transfers deposits and payees petitioners’ expenses would be input into various categories of the database that reflected the character of the expenditures petitioners used a split function in quicken to apportion the amount of an expenditure into various categories of expenses and to account for that expenditure by the various categories petitioners generally did not maintain supporting documents for entries input into the database vi petitioners’ financial accounts a the rowells the rowells maintained various personal checking accounts the rowells also maintained a personal equity line of credit account and various personal brokerage accounts b plc plc maintained various bank accounts for its operation collectively plc operating accounts plc also maintained various client trust accounts during the years in issue each of the rowells authorized disbursements out of the plc operating accounts c knutsen knutsen maintained various bank accounts for its operation collectively knutsen operating accounts knutsen also maintained a brokerage account during the years in issue each of the rowells authorized disbursements out of the knutsen operating accounts d credit card accounts the rowells had many credit card accounts neither plc nor knutsen had any credit card account in its name vii the rowells’ intermingling personal and corporate funds a the rowells’ personal_use of plc funds during and the rowells took funds from plc’s operating accounts for their personal_use the rowells took those funds through checks withdrawals and transfers and they used those funds to pay their living_expenses including the expenses of their children or otherwise spent them at their discretion with one exception none of the transactions underlying the taking or the use of those funds related to plc’s business and the rowells did not report any of those funds as a distribution or other type of income the amounts of those funds were dollar_figure in dollar_figure in and dollar_figure in 4the single exception is that the rowells reported dollar_figure of those funds as wages that plc paid mr rowell in mr rowell transferred dollar_figure to plc during and he caused another dollar_figure to be deposited during that year into the plc operating accounts mr rowell transferred dollar_figure to plc during b the rowells’ personal_use of knutsen funds during and the rowells took funds from knutsen’s operating accounts for their personal_use the rowells took those funds through checks withdrawals and transfers and they used those funds to pay their living_expenses including the expenses of their children or otherwise spent them at their discretion none of the transactions underlying the taking or the use of those funds related to knutsen’s business and the rowells did not report any of those funds as a distribution or other type of income the amounts of those funds were dollar_figure in and dollar_figure in the rowells transferred dollar_figure and dollar_figure to knutsen during and respectively c the rowells’ payment of corporate expenses with credit cards the rowells routinely used their personal credit cards to pay the business_expenses of the subject corporations viii petitioners’ tax returns a overview edward cutter mr cutter prepared all of the federal_income_tax returns at issue mr cutter is a certified_public_accountant who was the rowells’ longtime tax_return_preparer he prepared the subject returns following his regular practice whereby mr rowell brought in petitioners’ data mr cutter input the data into his tax preparation system mr cutter and mr rowell discussed the data superficially and mr cutter printed the returns and possibly in some cases reprinted a return after correcting a mistake that mr rowell identified on the return with respect to each of the rowells’ federal_income_tax returns at issue mr cutter spent a total of approximately hour preparing that return and the related state_income_tax return for the year with respect to each of the subject corporations’ federal_income_tax returns at issue mr cutter spent a total of approximately hour preparing that return mr cutter prepares a lot of tax returns each tax season and he tries not to get involved with a client’s financial situation or to offer a client advice on the particulars of tax law mr cutter did not help nor did he want to help the rowells ascertain petitioners’ data for their tax returns or explain to them the requirements for any particular deduction when he prepared each of the tax returns for the subject corporations mr cutter checked the return to make sure it was consistent with the prior year’s return and he checked to make sure the balance_sheet balanced plc’s through returns reported that at the end of those respective years plc owed mr rowell dollar_figure dollar_figure dollar_figure and dollar_figure in loans knutsen’ sec_2001 and sec_2002 returns reported at the end of those respective years that knutsen owed mrs rowell dollar_figure and dollar_figure in loans there were no written agreements or promissory notes evidencing any of the amounts reported as loans to or by plc or knutsen and neither mr rowell nor mrs rowell charged interest on any amount that was lent to his or her separate corporation none of the amounts reported as loans were collateralized and none of those amounts were repayable pursuant to a schedule or any other specific term the rowells and the subject corporations did not record the amount of any loan between them or otherwise keep track of it accurately b plc’s returns plc’s through federal_income_tax returns reported total income and claimed total deductions in the following amounts 5plc’s return reported dollar_figure of loans from mr rowell at the beginning of the year year total income reported total deductions claimed dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number mr rowell did not anticipate before these returns were prepared that plc would owe any_tax for through such was so because plc had limited cases and had just closed a case where it was unable to recover approximately dollar_figure in advanced client costs c knutsen’s returns knutsen’ sec_2001 and sec_2002 federal_income_tax returns reported total income and claimed total deductions in the following amounts year total income reported total deductions claimed dollar_figure dollar_figure big_number big_number the rowells did not anticipate before these returns were prepared that knutsen would owe any_tax for or such was so because knutsen had purchased what the rowells considered to be a significant amount of inventory in ix audit of the subject tax returns a overview respondent audited petitioners’ federal_income_tax returns that are the subject of the notices of deficiency subject tax returns respondent also included the rowells’ tax_return in the audit respondent started auditing plc on date and expanded the audit on date to include the rowells respondent further expanded the audit on date to include knutsen initially mr cutter was petitioners’ representative in the audit and mr rowell gave mr cutter documents to give to respondent’s revenue_agent agent mr rowell eventually met repeatedly with the agent and he personally produced many documents to the agent and answered many questions the agent also interviewed mrs rowell b plc plc’s records for through were incomplete and conflicting and did not reconcile to its tax returns respondent ascertained plc’s gross_receipts for through using a bank_deposits analysis that included a review of deposits canceled checks and transfers into and out of plc’s operating accounts plc’s gross_receipts for through as reported by plc and as ascertained by respondent through the bank_deposits analysis are as follows 6in addition to unreported gross_receipts determined through the bank_deposits analysis respondent determined that plc failed to report income from the cheong firm of dollar_figure dollar_figure - dollar_figure dollar_figure and failed to report interest_income of dollar_figure and dollar_figure for and respectively petitioners concede these other adjustments year per examination per return difference dollar_figure dollar_figure dollar_figure 1big_number big_number big_number big_number big_number big_number big_number big_number big_number 1includes dollar_figure of legal fees realized by plc but deposited into the rowells’ personal bank accounts 2includes dollar_figure that respondent determined was taxable_income that mr rowell won in a chess tournament on behalf of plc but which was deposited into the rowells’ personal bank accounts respondent allowed plc certain deductions for each year two deductions were for advanced client costs and bad_debts with respect to advanced client costs respondent allowed plc to deduct advanced client costs to the extent that its clients’ cases were settled and the clients’ reimbursements of the advanced client costs were included in plc’s reconstructed gross_receipts respondent allowed plc to deduct a bad_debt with respect to advanced client costs to the extent that plc could not recover advanced client costs because its clients’ cases were concluded without available funds to reimburse the advanced client costs the amounts of these allowed deductions are as follows year advanced client costs bad_debt total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number respondent determined that plc owed mr rowell dollar_figure in loans at the end of respondent determined that plc had no loans payable to mr rowell at the end of or c knutsen knutsen’s records for and were incomplete and conflicting and did not reconcile to its tax returns respondent determined knutsen’s gross_receipts for and using a bank_deposits analysis that included a review of deposits canceled checks and transfers in and out of knutsen’s operating accounts knutsen’s gross_receipts for and as reported by knutsen and as initially determined by respondent through the bank_deposits analysis are as follows year per examination1 per return difference dollar_figure dollar_figure dollar_figure big_number big_number big_number 1respondent concluded that knutsen’s receipts from doll sales were mrs rowell’s personal proceeds and omitted those proceeds from these amounts respondent later determined that some of knutsen’s gross_receipts were not deposited into the knutsen operating accounts and superseded his initial computation of knutsen’s gross_receipts as follows 7this superseding computation also includes knutsen’s receipts from doll sales year per examination per return difference dollar_figure dollar_figure -0- big_number big_number -0- respondent disallowed all of knutsen’s reported deductions and costs of goods sold for and except for dollar_figure and dollar_figure of deductions that knutsen claimed for the respective years as other deductions the amounts of these disallowed items are as follows expense item cost_of_goods_sold dollar_figure dollar_figure repairs and maintenance big_number -0- rents big_number big_number taxes and licenses big_number advertising big_number other deductions big_number big_number respondent determined that knutsen had no loans payable to mrs rowell at the end of or d the rowell sec_1 overview the rowells’ records for through were incomplete and conflicting and did not reconcile to their tax returns respondent determined the rowells’ income for through primarily on the basis of the bank_deposits analyses of the subject corporations respondent also reviewed deposits canceled checks and transfers into and out of the rowells’ personal bank accounts distributions from plc as stated supra pp the rowells took plc funds for their personal_use and the amounts of these funds were dollar_figure in dollar_figure in and dollar_figure in of these amounts respondent determined that the rowells had received constructive distributions of dollar_figure for dollar_figure for and dollar_figure for respondent determined the amounts of these constructive distributions after taking into account the dollar_figure in loans that plc owed mr rowell as of date the dollar_figure of wages that the rowells reported mr rowell received from plc in the dollar_figure that mr rowell transferred to plc and a dollar_figure credit with respect to the constructive distributions that he determined mr rowell received from plc during through respondent determined first that plc’s current and accumulated_earnings_and_profits e_p for and were such that dollar_figure dollar_figure and dollar_figure of the distributions in the respective years were dividends second because the distribution for exceeded plc’s current and accumulated e_p as determined by respondent respondent determined that dollar_figure of that distribution was a nontaxable return_of_capital and the remainder dollar_figure a taxable capital_gain in sum respondent characterized mr rowells’ constructive distributions from plc as follows return of year distributions dividends capital capital_gain dollar_figure dollar_figure -0- -0- big_number big_number dollar_figure dollar_figure big_number big_number -0- -0- distributions from knutsen as stated supra p the rowells took knutsen funds for their personal_use and the amounts of these funds were dollar_figure in and dollar_figure in of those amounts respondent determined that the rowells had received constructive distributions of dollar_figure for and dollar_figure for respondent determined the amounts of these constructive distributions after taking into account the dollar_figure that the rowells transferred to knutsen and the dollar_figure of doll sales income which respondent determined was realized by mrs rowell deposited into the knutsen operating accounts respondent characterized the constructive distributions that he determined mrs rowell received from knutsen during and first respondent determined that knutsen’s current and 8respondent determined that during and the rowells respectively took dollar_figure and dollar_figure of knutsen funds for their personal_use and that the respective constructive distributions were dollar_figure and dollar_figure we find that dollar_figure and dollar_figure of the respective amounts for and were spent in knutsen’s doll business and do not include those amounts in the amounts that the rowells took for their personal_use consequently the constructive distributions are reduced to dollar_figure for and dollar_figure for 9a dollar_figure discrepancy is attributable to rounding accumulated e_p for those years were such that dollar_figure and dollar_figure of the distributions in the respective years were characterized as dividends second in that the distribution for exceeded knutsen’s current and accumulated e_p for that year as determined by respondent respondent determined that dollar_figure of that distribution was a nontaxable return_of_capital and the remainder dollar_figure a taxable capital_gain in sum respondent characterized mrs rowells’ constructive distributions from knutsen as follows return of year distributions dividends capital capital_gain dollar_figure dollar_figure -0- -0- big_number big_number dollar_figure dollar_figure summary of distributions respondent determined that the characterization of constructive distributions received by the rowells was as follows return of year distributions dividends capital capital_gain dollar_figure dollar_figure -0- -0- big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number nol deduction for the rowells reported on their federal_income_tax return that they were entitled to deduct a net_operating_loss nol_carryover of dollar_figure the return provides no explanation of the computation or genesis of the claimed nol_carryover respondent disallowed this deduction x dollar_figure wire transfer in mr rowell and a fellow businessman phil weber mr weber began discussing a possible joint investment in a charter school to be formed by mr weber and another individual mr weber worked hard on the project during and he aspired to form the school on date as part of the joint investment mr rowell caused dollar_figure to be transferred from a plc operating account to the bank account of sandra raposa ms raposa ms raposa was the domestic partner of mr weber and she at the request of mr weber accepted the dollar_figure transfer on his behalf mr weber used ms raposa’s account because he did not have a bank account at the time mr rowell caused the dollar_figure to be transferred so late in because mr rowell anticipated claiming for that year a tax deduction or a tax_credit as to the payment as of that time messrs rowell and weber did not have a set investment plan on date ms raposa transferred dollar_figure of the dollar_figure to a personal account of the rowells she did so because messrs rowell and weber did not yet have a set investment plan and mr weber did not want to keep the funds in ms raposa’s account without such a plan mr rowell used the dollar_figure to pay down a loan he had received in his individual capacity mr weber retained the remaining dollar_figure as a payment due him for previous business dealings with mr rowell respondent asserts in the amendment to answer in docket no that the dollar_figure is a constructive_dividend that the rowells failed to include in their income for the charter school project fell through in april or may of when the individual whom mr weber had been dealing with opted out of the project xi the rowells’ additional income reported on amended california returns on date mr rowell retained an enrolled_agent donald cormier sr mr cormier to replace mr cutter as petitioners’ representative in the audit because mr rowell was no longer comfortable with mr cutter’s representation of petitioners’ interests mr cormier met with the agent and he gave the agent information the agent requested on date the agent gave mr cormier respondent’s proposed reports for the rowells’ and taxable years and the agent discussed those proposed reports with mr cormier mr cormier then discussed the proposed reports with mr rowell mr rowell anticipated that respondent’s audit would cause the state of california to audit petitioners’ through state_income_tax returns and he thought that the rowells would not have to pay the state of california any penalty for those years if he voluntarily informed the state that the rowells had realized more income than they had previously reported to the state on date the rowells filed amended california income_tax returns to report additional income of dollar_figure dollar_figure and dollar_figure for and respectively the amended california returns reflected the following information agi state tax state tax originally originally agi on amended on amended year reported reported california returns california returns dollar_figure dollar_figure dollar_figure dollar_figure big_number -0- big_number big_number big_number -0- big_number big_number mr cormier’s accounting firm prepared the amended california returns on the basis of the amounts of additional income that mr rowell told mr cormier to report mr rowell set the amounts of that income to generate a state tax_liability that represented a portion of the federal_income_tax adjustment proposed by respondent the amended california returns stated that the rowells had become aware of additional income not reported on their state returns but did not disclose that petitioners’ federal_income_tax returns for the related years were under audit by the internal_revenue_service the rowells paid the state_income_tax liabilities reported on the amended california returns the rowells did not tell the agent that they filed the amended california returns the rowells did not amend any of their federal_income_tax returns for through xii notices of deficiency on date respondent mailed petitioners the notices of deficiency in issue opinion i burden_of_proof a deficiencies listed in the notices of deficiency the commissioner’s determinations of deficiencies in tax as listed in a notice_of_deficiency generally are presumed correct and the taxpayer bears the burden of proving those determinations wrong see rule a 290_us_111 70_f3d_548 9th cir the court_of_appeals for the ninth circuit to which an appeal of these cases would lie has held that the presumption of correctness attaches to a notice_of_deficiency in unreported income cases only when the commissioner establishes a minimal evidentiary foundation demonstrating that the taxpayer received unreported income see 116_f3d_1309 9th cir 680_f2d_1268 9th cir once such a foundation is established as it is here the burden shifts to the taxpayer to prove the portion of the unreported income that is not taxable see 181_f3d_1002 9th cir affg tcmemo_1997_97 palmer v u s irs supra pincite3 accordingly petitioners bear the burden_of_proof as to the deficiencies listed in the notices of deficiency this is true as to both the unreported income and the disallowed deductions underlying those deficienciesdollar_figure b increased deficiencies respondent in an amendment to answer in docket no asserts that the rowells are liable for deficiencies in amounts greater than the amounts listed in the corresponding notices of deficiency respondent bears the burden_of_proof as to these increased deficiencies see rule a c fraud respondent determined or asserts in his answer or an amendment thereto that petitioners are liable for fraud penalties under sec_6663 respondent must prove fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 10while sec_7491 provides that the burden_of_proof shifts to the commissioner in certain cases we conclude that this is not one of those cases petitioners have neither alleged in their petitions nor asserted in their opening brief that sec_7491 applies here nor have petitioners established that they have met the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with respondent’s reasonable requests see 121_tc_273 ii bank_deposits analysis a overview gross_income includes all income from whatever source derived see sec_61 and taxpayers are required to keep books_and_records sufficient to establish their federal_income_tax liabilities see sec_6001 see also sec_1_6001-1 b e income_tax regs where taxpayers fail to maintain adequate_records to establish that liability the commissioner may reconstruct their income by any method that the commissioner believes reflects income clearly see sec_446 see also palmer v u s irs supra pincite 94_tc_654 92_tc_661 the commissioner’s method need not be exact however it must be reasonable in light of the surrounding facts and circumstances see 348_us_121 petzoldt v commissioner supra pincite see also 643_f2d_1383 9th cir stating that the commissioner’s method of reconstructing income is reasonable if it is rationally based affg tcmemo_1979_3 respondent reconstructed petitioners’ income by using the bank_deposits method the bank_deposits method is an acceptable method for reconstructing income see 54_tc_1121 see also 770_f2d_842 9th cir holding that the commissioner may use the bank_deposits method to establish a deficiency to support a conviction for attempted income_tax evasion funds deposited in a taxpayer’s bank accounts are presumed to be from a taxable source unless the taxpayer establishes they are from a nontaxable source eg from gifts loans or transfers between bank accounts see 102_tc_632 see also 591_f2d_1243 9th cir 335_f2d_671 5th cir b knutsen’s disputed income respondent’s initial bank_deposits analysis of knutsen’s bank accounts showed that knutsen’s deposits for and were dollar_figure and dollar_figure respectively less than the gross_receipts reported on knutsen’ sec_2001 and sec_2002 federal_income_tax returns petitioners argue that knutsen may adjust its reported gross_receipts to match the reduced amounts reflected in respondent’s initial bank_deposits analysis we disagree petitioners cite no authority nor are we aware of any authority which allows a corporate taxpayer such as knutsen to reduce its reported gross_receipts to the amount of its deposits as ascertained through a bank_deposits analysis without further proof that the lower amount is correct such is especially so where as here the record does not establish that knutsen’s reported gross_receipts reflected only the amounts that knutsen deposited into its bank accounts and respondent’s superseding bank_deposits analysis reflected gross_receipts that were not deposited into knutsen’s bank accounts see 730_f2d_1292 n 9th cir explaining that a bank_deposits analysis requires that amounts deposited into bank accounts be increased by income not deposited into the bank accounts citing 650_f2d_994 n 9th cir we also note that respondent’s initial analysis omitted dollar_figure and dollar_figure of gross_receipts attributable to knutsen’s doll business on the belief that the doll business was mrs rowell’s business we hold for respondent on this issue c plc’s disputed income respondent’s bank_deposits analysis of plc’s accounts determined that plc failed to report gross_receipts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for petitioners concede that respondent correctly determined plc’s deposits for each year but argue that respondent failed to characterize plc’s advanced client costs reimbursements as nontaxable income petitioners argue that those reimbursements are nontaxable pursuant to 63_tc_562 because they are akin to the repayment of a loan we disagree with petitioners’ assertion that plc is entitled to an adjustment with respect to respondent’s treatment of its advanced client costs while respondent included the reimbursements in plc’s reconstructed gross_receipts respondent also allowed the related costs to be deducted thus if we were to accept petitioners’ invitation now to exclude the reimbursements from income because they are akin to the repayment of loans we would be compelled to deny the accompanying deductions because they are akin to the making of loans while petitioners are correct that advanced client costs are generally considered to be loans rather than expenses and hence that the reimbursements of these costs are generally considered nontaxable income as are amounts received in repayment of loans petitioners have offered no reason why respondent’s treatment of these costs does not accomplish the same result in these cases nor have petitioners persuaded us that any advanced client cost that was reflected in the reconstructed gross_receipts was not deducted from their gross_income petitioners also identify nine deposits in respondent’s bank_deposits analysis that petitioners claim represent nontaxable income these deposits are in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure petitioners state that these deposits appear to be either shareholder loan repayments interbank transfers or partnership_distributions because plc had no likely source_of_income that would generate ‘round’ number deposits petitioners ask the court to characterize these deposits as nontaxable income we decline to do so as stated above plc’s bank_deposits are prima facie evidence of income and all money deposited into plc bank accounts is presumed to reflect taxable_income unless petitioners establish otherwise petitioners have not submitted sufficient evidence to rebut this presumption petitioners’ mere belief that the amounts appear to be from a nontaxable source and that plc did not have a likely source_of_income that would be in round numbers is not sufficient to disprove respondent’s determination under the bank_deposits analysisdollar_figure iii the rowells’ disputed income a overview respondent adjusted the rowells’ income to reflect his determination that they received constructive distributions from the subject corporations respondent also adjusted the rowells’ income to reflect the disallowed nol deduction respondent also adjusted the rowells’ income to reflect the amended california returns and the dollar_figure transfer to ms raposa’s account we address each adjustment in turn 11nor have petitioners established that a dollar_figure deposit in represents nontaxable income they have established however that a dollar_figure deposit in is not taxable_income in that it was a repayment of a loan to a client b constructive distribution sec_1 overview respondent determined that the rowells received constructive distributions from the subject corporations and that some of the distributions were taxable to the rowells as constructive dividends while others were taxable to the rowells as capital_gains we agree with this determination for the most part rules applicable to distributions under sec_301 funds or other_property distributed by a corporation to a shareholder with respect to its stock are taxable under sec_301 under sec_301 and sec_316 a distribution is taxed to the distributee shareholder as a dividend to the extent of the distributor corporation’s e_p any excess is considered to be a nontaxable return_of_capital to the extent of the shareholder’s basis in the corporation and any remaining amount is then taxable to the shareholder as a gain from the sale_or_exchange of property see sec_301 and 89_tc_1280 sec_301 characterizes a distribution as a dividend regardless of whether the distribution is formally declared to be a dividend see 552_us_421 truesdell v commissioner supra pincite see also 368_f2d_439 9th cir affg tcmemo_1965_84 corporate funds that a controlling shareholder diverts to personal_use are generally characterized as constructive distributions to the shareholder for tax purposes see 598_f2d_525 9th cir affg in part and revg in part tcmemo_1976_147 strong v commissioner tcmemo_2005_125 such a diversion may occur for example where a corporation makes a distribution to a controlling shareholder that serves no legitimate corporate purpose and the distribution results in an economic benefit to the shareholder see strong v commissioner supra see also 725_f2d_1183 9th cir such a diversion also may occur where a controlling shareholder causes a corporation to pay his or her personal_expense and the payment primarily benefits the shareholder and is made without expectation of repayment or without a bona_fide intent that it be in repayment of a shareholder loan see 115_tc_172 see also noble v commissioner supra pincite 266_f2d_698 9th cir affg in part revg in part and remanding tcmemo_1957_129 the subject corporations’ payments of the rowells’ personal expenses primarily benefited the rowells and the payments had no connection with the subject corporations’ businessesdollar_figure petitioners claim that the distributions were either repayments of shareholder loans or the making of shareholder loans and therefore that the distributions were erroneously characterized as distributions we carefully scrutinize this claim and give greater weight to the objective indicia of debt than to petitioners’ self-serving statements of intent see 812_f2d_650 11th cir affg tcmemo_1985_159 104_tc_584 affd without published opinion 142_f3d_442 9th cir the critical question is whether the rowells and the subject corporations intended at the time of the distributions to create a bona_fide debtor creditor relationship see 322_f2d_956 9th cir affg chism ice cream co v commissioner tcmemo_1962_6 factors to consider in answering this question include whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayment was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance 12payees included for example the rowells’ housekeeper gardener grocers tailor hair stylist insurer pool cleaner utility providers and medical_care providers the loan and whether the parties conducted themselves as if the transaction was a loan see 204_f3d_1228 9th cir affg tcmemo_1998_121 see also 305_f2d_610 9th cir defining a loan for federal tax purposes as ‘an agreement either expressed or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree’ quoting natl bank of paulding v fidelity cas co 131_fsupp_121 s d ohio revg 33_tc_572 and 33_tc_720 we are mindful that formalities are not always followed where as here the setting involves shareholders and their closely held corporations see eg teymourian v commissioner tcmemo_2005_232 we reject petitioners’ claim as unsupported by the record the record does not establish that the subject corporations and the rowells intended at the time of any distribution that the distribution be an actual repayment of a loan to a shareholder or the actual making of a loan to a shareholder nor does the record establish that the rowells and the subject corporations conducted themselves as if the distributed amounts were loans or repayments of loans the purported shareholder loans were not evidenced by notes or other writings they were not secured_by collateral they did not require the payment of interest and they were not subject_to repayment schedules or to any specific terms of repayment the rowells and the subject corporations did not record the amount of any loan between them or otherwise keep track of it accurately the distributed amounts were not contemporaneously designated as the proceeds of a loan or the repayment of a loan petitioners also have not persuaded us that there was any outstanding loan at the time of any distribution other than those loans that were reflected in the payments for which respondent gave the rowells credit in arriving at the amounts of the distributions or that the rowells reimbursed the subject corporations any of the funds reflected in the distributions nor have they persuaded us that either the rowells or the subject corporations had sufficient funds either to make loans of that magnitude or to repay loans of that magnitude in fact it appears from the record that the subject corporations’ repayment to the rowells of any loan of that 13while plc reported significant amounts of outstanding shareholder loans at the end of and and knutsen reported significant amounts of outstanding loans at the end of and respondent determined that neither subject corporation had any outstanding shareholder loan as of those dates petitioners have failed to prove that determination wrong we note in this regard that petitioners have effectively conceded that the subject corporations substantially overstated the amounts of the shareholder loans reported on the returns in issue and have introduced no credible_evidence that allows the court to find amounts that are different from those respondent determined magnitude would not be assured with any reasonable likelihood but would be subject_to the risk of the success of the subject corporations’ businesses cf 464_f2d_394 5th cir factor to consider in deciding whether a payment reflects debt or equity in sum petitioners have failed to establish that the requisite bona_fide debtor creditor relationship existed between the rowells and the subject corporations at the time of any of these distributions and such is so notwithstanding our recognition that shareholders and their closely held corporations may sometimes be lax in formalizing their dealings with each otherdollar_figure we sustain respondent’s determinations set forth in the notices of deficiency as to the total_amounts of the constructive distributions subject_to our adjustment discussed supra note e_p as discussed supra the constructive distributions to the rowells are deemed to be dividends to them to the extent of each distributor’s e_p respondent determined each corporation’s 14we have no doubt that a shareholder and his or her closely_held_corporation can enter into regular loans with each other or can enter into an agreement whereby the corporation pays for all of the shareholder’s personal expenses and the amounts of those payments are considered to be loans between the two we believe however that such an agreement must be accompanied by reliable outward manifestations of debt given the close relationship between the shareholder and the corporation and the risk of abuse and we do not find that the distributions at hand have sufficient manifestations or specificity of debt other than as established through the bald assertions of mr rowell e_p and that determination is presumed to be correct see 96_tc_858 affd 959_f2d_16 2d cir see also rule a petitioners set forth no specific argument in response to respondent’s determinations of each corporation’s e_p and petitioners have failed to disprove those determinations we sustain them subject_to any adjustment to e_p that results from this opiniondollar_figure characterization of constructive distributions respondent’s application of the rules of sec_301 to the constructive distributions received by the rowells is set forth in our findings_of_fact we have reviewed those computations and we sustain them subject_to any adjustment that must be made in accordance with this opinion c nol deduction the rowells claimed on their federal_income_tax return for that they were entitled to deduct an nol of dollar_figure respondent determined that the rowells were not entitled to this deduction we agree sec_172 allows a taxpayer to deduct an nol for a taxable_year the amount of the nol deduction equals the sum of the nol carryovers plus nol carrybacks to that year see sec_172 absent an election to the contrary an nol for a taxable_year 15petitioners also do not dispute respondent’s determination that each of the rowells had a dollar_figure basis in the stock of his or her corporation we sustain that determination as well must first be carried back years and then may be carried forward up to years see sec_172 petitioners bear the burden of establishing both the existence of the nol and the amount of any nol that may be carried over to see rule a 349_us_232 115_tc_605 such a deduction is a matter of legislative grace it is not a matter of right see united_states v olympic radio television inc supra pincite 308_us_488 the rowells admit that they lack any documentation to support their nol deduction claimed for and have failed to establish that they otherwise are entitled to any of that claimed nol deduction we sustain respondent’s determination that the rowells are not entitled to the claimed nol deduction d amended california returns and transfers through an amendment to answer respondent asserts that petitioners failed to report other earned_income of dollar_figure dollar_figure and dollar_figure for and respectively and additional dividend income of dollar_figure for the first three amounts respondent asserts result from the rowells’ filing of the amended california returns reporting income in amounts greater than the amounts reported for federal_income_tax purposes the dollar_figure dividend respondent asserts results from the dollar_figure transfer to ms raposa respondent argues that the rowells’ filing of the amended california returns means that they underreported their federal income by like amounts respondent relies primarily upon the case of 464_us_386 to support his result respondent’s reliance upon that case is misplaced there the court noted that the filing with the commissioner of an amended federal tax_return reporting income not reported on the initial federal return may be an admission of unreported income for federal_income_tax purposes see id pincite here mr rowell testified credibly at trial that he filed the amended california returns on the basis of a hypothetical amount of income that would present a worst case scenario on any liability that the rowells could owe the state of california with an eye towards escaping the imposition of any penalties at the state level as respondent sees it the rowells voluntarily reported to the state of california significantly more taxable_income than respondent determined through his extremely long arduous and detailed audit of petitioners’ federal_income_tax returns we reject respondent’s claim that the rowells had additional income on account of the amended california returns on the record before us we do not deem the protective state returns determinative of the federal_income_tax liabilities as to the additional income from the dollar_figure transfer we generally agree with respondent on this point gross_income includes all accessions to wealth over which a taxpayer has complete dominion see 366_us_213 348_us_426 and a taxpayer has dominion and control_over cash when he has the freedom to use it at will see 343_us_130 mr rowell exercised his dominion and control_over the dollar_figure when he caused plc to transfer that money to ms raposa in connection with an investment contemplated by mr rowell while petitioners invite the court to treat this distribution as occurring in ie the year in which dollar_figure of that amount was transferred to their personal account we decline to do so the dollar_figure was transferred from plc’s account in for the personal benefit of mr rowell that is the year in which it is taxable see 98_tc_165 dollar_figure iv knutsen’s disputed deductions and expenses respondent disallowed all of knutsen’s reported deductions for and except for dollar_figure and dollar_figure of deductions that knutsen claimed for the respective years as other 16of course the treatment of the dollar_figure must take account of sec_301 we leave it to the parties to compute the portion of the dollar_figure that is taxable as a dividend and the portion that is taxable as a capital_gain deductions petitioners argue that they may deduct some or all of the disallowed amounts because knutsen engaged in the doll business for profit and petitioners substantiated knutsen’s entitlement to the disallowed amounts through documentation and the testimony of mrs rowell we agree in part the parties spend undue time disputing the applicability of sec_183 to knutsen’s doll business and more specifically whether knutsen had the profit_motive described in that section so as not to preclude knutsen from deducting certain amounts attributable to its doll business the parties’ reliance upon sec_183 is misplaced sec_183 does not apply where as here the taxpayer knutsen is a c_corporation see sec_183 stating that deductions may be limited by sec_183 when an activity engaged in by an individual or an s_corporation is not engaged in for profit sec_1_183-1 income_tax regs stating that no inference may be drawn from sec_183 and its regulations as to whether a c_corporation is engaged in an activity for profit see also misko v commissioner tcmemo_2005_166 stating that sec_183 does not apply to c corporations dollar_figure 17respondent also argues that the rowells rather than knutsen conducted the doll business the facts at hand establish to the contrary eg that knutsen as opposed to the rowells realized revenue from the doll business and paid the expenses of that business as otherwise framed by the parties our resolution of this issue turns on whether knutsen substantiated the amounts that it claimed as deductions mrs rowell explained at trial the manner in which knutsen paid its business_expenses and the record includes documentary_evidence supporting knutsen’s claim that it purchased dolls and paid operating_expenses during and we list in our findings_of_fact the expenses and costs of goods sold that knutsen claimed for and we conclude that knutsen is entitled to those items with two exceptions first petitioners concede that one-half of the amount of the research expenses was paid for the personal expenses of the rowells knutsen may not deduct those personal expenses of dollar_figure for and dollar_figure for second petitioners concede that knutsen’s cost_of_goods_sold deductions for and are limited to the amounts of its doll sales in those respective years thus pursuant to petitioners’ concession knutsen’s costs of goods sold for and are capped at dollar_figure and dollar_figure respectively v petitioners’ liability for fraud a overview we decide whether any of petitioners is liable for a fraud_penalty under section dollar_figure respondent determined or asserts in relevant part sec_6663 provides continued in his answer or an amendment thereto that each petitioner is liable for fraud penalties under sec_6663 sec_6663 imposes a penalty of percent of the portion of an underpayment that is attributable to fraud in order to establish fraud respondent must prove by clear_and_convincing evidence that petitioners underpaid their federal income taxes and some part of each underpayment was due to fraud see 252_f2d_56 9th cir 94_tc_654 94_tc_316 if respondent meets this burden we consider all of the underpayments to be attributable to fraud unless petitioners establish otherwise by a preponderance_of_the_evidence see sec_6663 continued sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud b underpayment_of_tax petitioners concede that they underpaid their taxes for each year to which the notices of deficiency apply we conclude as to each of those years that respondent has met the first part of his burden_of_proof ie establishing underpayments of tax c presence of fraud the second part of respondent’s burden requires that he establish the presence of fraud fraud requires an intentional wrongdoing on the part of a taxpayer with the specific purpose of evading a tax believed to be owing see powell v granquist supra pincite miller v commissioner supra pincite such a fraudulent intent is present where a taxpayer files a return intending to conceal mislead or otherwise prevent the collection of tax see 317_us_492 767_f2d_618 9th cir affg tcmemo_1983_249 55_tc_85 a finding of a fraudulent intent is a factual determination that turns on the facts and circumstances of the case see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir where fraud is determined for multiple years as here the commissioner must establish a fraudulent intent for each year in order to prevail for all years see 53_tc_96 fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer’s part see 99_tc_202 because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see id we often rely on certain indicia of fraud to decide whether fraud is present the badges_of_fraud include understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities engaging in illegal activities dealing in cash failure to make estimated_tax payments and filing false documents see 279_f3d_767 9th cir vacating and remanding 111_tc_57 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 see also spies v united_states supra pincite respondent argues that the rowells are financially sophisticated and tax-savvy individuals who were intimately involved with and highly knowledgeable of petitioners’ finances and who consciously perpetrated a scheme for petitioners to evade federal income taxes by understating income and overstating deductions we are not clearly convinced that such is the case nor are we persuaded by respondent’s view of the indicia of fraud that support his findings of fraud first we disagree with respondent’s view that the rowells’ understanding of taxes and their involvement with and knowledge of petitioners’ finances support the requisite finding of fraud the record establishes and we find as facts that neither of the rowells is proficient on the subject of tax law or on the requirements thereof and that each of the rowells devoted long hours to his or her profession to the neglect of recordkeeping responsibilities in addition we are left unpersuaded by the record that the rowells knew that petitioners’ reported tax_liabilities failed to reflect petitioners’ true tax_liabilities although respondent notes that mr rowell was the source of most of the data reported on petitioners’ returns we do not find that mr rowell understood the tax significance of that data or sufficiently consulted petitioners’ records or attempted to compile supporting documentation before giving that data to mr cutter we do find however that mr cutter was of limited assistance to the rowells when it came to their receiving professional advice on the preparation of petitioners’ returns and that he chose to prepare those returns quickly rather than accurately second we disagree with respondent’s view that petitioners’ underreporting of income on each of the subject returns leads to a finding that petitioners intended to evade federal_income_tax instead as similarly discussed above it appears more likely that the underpayments in these cases were due to the rowells’ attempt to file petitioners’ tax returns without properly and sufficiently reviewing petitioners’ records and to mr rowell’s belief that plc’s unrecovered advanced client costs and knutsen’s inventory purchases each of which was substantial in amount would sufficiently offset plc’s and knutsen’s income for those years third we disagree with respondent’s view that petitioners failed to maintain adequate_records with an intent to evade federal_income_tax petitioners maintained their records in quicken their computerized accounting system but they failed to maintain sufficient documentation to support their entries into the quicken database the rowells also did not maintain sufficient records to allow them to ascertain the expenses_incurred by them and by each of the corporate entities the rowells had themselves and two other taxpayers to account for and they failed to respect the separate status of each of the subject corporations under the facts at hand however we are not clearly convinced that petitioners’ recordkeeping deficiencies in these cases were attributable to fraud as respondent asserts it appears more likely as we find that petitioners’ recordkeeping deficiencies are the result of negligence as petitioners concede fourth we disagree with respondent’s view that the rowells failed to cooperate with respondent during the audit in a further attempt to evade federal tax by the agent’s own admission respondent’s determination of fraud was spearheaded by the slow pace at which mr rowell was allowing the agent to complete the audit while mr rowell did in fact reschedule many appointments with the agent because of conflicts with his work schedule and he was slow to get documents to the agent as requested mr rowell eventually met with the agent on various occasions and he repeatedly provided the agent with documents and with answers on one occasion for example at the beginning of the audit the agent demanded of mr cutter that mr rowell appear in person by the end of the day mr rowell complied with that demand almost immediately abandoning his work commitments to appear before the agent shortly thereafter and to allow the agent to interview him at length mrs rowell also met with and allowed herself to be interviewed by the agent mr rowell also tried earnestly on the basis of the limited information he had to provide a solid foundation to respondent to support the deductions claimed on petitioners’ returns mr rowell on behalf of petitioners also agreed with respondent’s requests to extend the applicable periods of limitation for assessment so that a more complete audit could be performed while it appears that mr rowell may have made some inconsistent statements to the agent during the audit and provided to the agent some documents which were facially inconsistent with each other we do not conclude in the setting of the record as a whole that he consciously did so to hinder the auditdollar_figure fifth we disagree with respondent’s view that fraud is found in the fact that the rowells caused the subject corporations to pay the rowells’ personal expenses the rowells use of corporate funds to pay their personal expenses and their use of their personal credit cards to pay the subject corporations’ business_expenses appear to us to be the result of seeking convenience and lack of attention to detail rather than a conscious and clever scheme to avoid federal income taxes as asserted by respondent the rowells repeatedly used corporate funds to pay their personal expenses and they apparently thought without a supporting foundation that the payments were loans from the subject corporations to their shareholders or 19respondent also asserts that the rowells failed to cooperate in the audit in that they did not inform the agent they had filed the amended california returns and did not volunteer information or documents on their and their corporations’ financial holdings we do not believe that the matter in those assertions is indicia of fraud in the setting of these cases repayments of such loans dollar_figure mr rowell had a loan repayment due from the corporation in which was accepted as such by respondent subsequently he was cavalier about maintaining accurate records of the amounts paid_by the corporation for his benefit but we see his actions as negligent rather than fraudulent while the subject corporations may have deducted some of these personal payments as business_expenses we are left unconvinced on the basis of the record at hand that the corporations did so intending to evade tax respondent also finds fraud in the dollar_figure transfer to ms raposa and the fact that plc failed to report income that it received as a partner of the cheong firm we do not do the same we consider it unlikely that mr rowell would have entered into a fraudulent transaction as to the dollar_figure given that at the time petitioners were under examination by the internal_revenue_service we also consider it unlikely that mr rowell was consciously attempting to conceal the income he received from the cheong firm given that the firm had reported that amount to both mr rowell and to the internal_revenue_service for the same reason we also do not believe that plc’s failure to report its interest_income correctly was a conscious attempt to conceal its receipt of that income nor do we believe that plc’s isolated 20this explains to our satisfaction why the rowells did not report all of the constructive distributions as income deposits into the rowells’ personal bank account of the dollar_figure in legal fees and the dollar_figure in chess winnings evidences that intentdollar_figure d conclusion after our detailed review of the facts and circumstances of these cases in conjunction with our analysis of the applicable badges_of_fraud we conclude that respondent has not clearly and convincingly proven a fraudulent intent on the part of any petitioner we hold that none of petitioners is liable for a fraud_penalty under sec_6663 vi epilogue all of the parties’ arguments have been considered we have rejected those not discussed herein as meritless accordingly decisions will be entered under rule 21respondent also finds fraud in the rowells’ misrepresentation of their income to a proposed mortgagee and to the state of california while we do not condone that practice we do not view these actions as clear_and_convincing evidence of the requisite fraudulent intent
